IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MOONLIGHT GENERAL                    NOT FINAL UNTIL TIME EXPIRES TO
CONTRACTING, INC.,                   FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-398
v.

STATE OF FLORIDA,
DEPARTMENT OF
FINANCIAL SERVICES
DIVISION OF WORKERS'
COMPENSATION,

      Appellee.


_____________________________/

Opinion filed December 9, 2016.

An appeal from the Department of Financial Services.

John D. Middleton and Adrian S. Middleton of Middleton & Middleton, P.A.,
Tallahassee, for Appellant.

Jonathan Martin, Assistant General Counsel, Department of Financial Services,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.